UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6046



ALAN J. WILLIAMS, on his own behalf, and on
behalf of all others similarly situated, i.e.
all past, present and future prisoners at
Federal Correctional Institute Cumberland,
Maryland,

                                            Plaintiff - Appellant,

          versus


DENNIS R. BIDWELL, Warden; OLIVER BROWN,
former Supervisor of Education; ELAIN LEAP,
Acting Supervisor of Education; JEFF TILLEY,
Disciplinary Hearing Officer; CARROL TYNDALL,
Captain; B. SMALL, Special Housing Unit,
Lieutenant; CHARLES RIFFLE, Senior Officer
Specialist, a/k/a Chuck, a/k/a Riff; PAUL C.
MAFFLEY, Correctional Officer; FEDERAL CORREC-
TIONAL INSTITUTE, CUMBERLAND; UNITED STATES OF
AMERICA,
                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
96-1151-CCB)


Submitted:   May 29, 1997                   Decided:   June 6, 1997


Before NIEMEYER, LUTTIG, and MOTZ, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Alan J. Williams, Appellant Pro Se. Earle Bronson Wilson, OFFICE
OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's order granting Defen-

dants' motion to dismiss Williams' Bivens complaint,* dismissing
his 28 U.S.C. § 1346(b) claim, and dismissing his claim for injunc-

tive relief. We have reviewed the record and the district court's

opinion and find no reversible error. Accordingly, we affirm on the
reasoning of the district court. Williams v. Bidwell, No. CA-96-

1151-CCB (D. Md. Dec. 5, 1996). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.



                                                          AFFIRMED




     * See Bivens v. Six Unknown Named Agents of Fed. Bureau of
Narcotics, 403 U.S. 388 (1971).
                                2